Citation Nr: 0529130	
Decision Date: 10/31/05    Archive Date: 11/09/05

DOCKET NO.  03-26 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased (compensable) rating for a 
lower back scar, residual of Leishmaniasis. 
 
2.  Entitlement to an increased (compensable) rating for a 
right elbow scar, residual of Leishmaniasis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Harley, Associate Counsel


INTRODUCTION

The veteran served in the Army from July 1984 to August 1984 
with additional service in the reserves.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Jan, Commonwealth of Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
when further action is required.


REMAND

VA will grant a hearing to a veteran, if he requests to 
appear in person before the Board.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.700(a) (2004).

In his August 2003 substantive appeal, the veteran checked 
the box requesting a hearing before the Board in Washington, 
D.C.  However, it is unclear if he then tried to modify that 
mark.  To date, he has not been afforded a hearing.  In view 
of the uncertainty as to the veteran's wishes, the case will 
be remanded for clarification.

Thus, this case is REMANDED for the following action:

1.  Contact the veteran to obtain 
clarification as to whether he still 
deserves a Board hearing in Washington, 
D.C. 
 
2.  Upon receipt of the veteran's 
response, return the case to the Board 
for further action, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


